Exhibit Execution Copy Amendment No. 1 to THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT January 1, 2010 This Amendment No. 1 (this “Amendment”) to the Third Amended and Restated Employment Agreement dated December 17, 2008 (the “Employment Agreement”)between LINN OPERATING, INC., a Delaware corporation (the “Company”), and MICHAEL C. LINN (the “Linn”) is effective as of the date first set forth above (the “Effective Date”) on the terms set forth herein.LINN ENERGY, LLC, a Delaware limited liability company, and the one hundred percent (100%) parent of the Company (“Linn Energy”), is joining in this Amendment to reflect its agreement to the matters set forth herein as to it and because it is a party to the Employment Agreement for the limited purposes of reflecting its agreement to the matters set forth therein as to it, but its joinder in this Amendment is not intended to make Linn Energy the employer of Linn for any purpose.Capitalized terms used and not defined herein shall have the meanings ascribed to such terms in the Employment Agreement. Whereas, the Board of Directors of Linn Energy (the “Board”) deems it to be in the best interests of Linn Energy that Linn continue to provide leadership to Linn Energy and has accordingly authorized a succession plan whereby Linn will step down as Chief Executive Officer of Linn Energy and retain his position as an employee of the Company and remain in his position as Chairman of the Board of Linn Energy but his title will change to Executive Chairman of the Board, as set forth below; NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and in the Agreement, the parties, intending to be legally bound, agree as follows: 1.Effective January 1, 2010, Linn shall resign as Chief Executive Officer of Linn Energy.It is the intent of the parties hereto that upon Linn’s resignation as Chief Executive Officer, Linn will continue to participate in Linn Energy’s Long Term Incentive Plan (the “LTIP”) and that his change in position shall not be deemed a termination under any award agreement under the LTIP or under any other benefit or other current plan of the Company or Linn Energy.Linn will be permitted to participate in future Linn Energy and Company plans. 2.Section 1.1 of the Employment Agreement is hereby amended in its entirety and replaced by the following: 1.1Employment; Titles; Reporting.
